Exhibit 10.3




AMEREN CORPORATION
DEFERRED COMPENSATION PLAN
FOR MEMBERS OF THE BOARD OF DIRECTORS
2009 Document


WHEREAS, Ameren Corporation (“Ameren”) previously established the Ameren
Corporation Deferred Compensation Plan for Members of the Board of Directors
(“Plan”); and


WHEREAS, effective January 1, 2009, Ameren desires to amend and restate the Plan
to allow the deferral of certain compensation awards and make certain other
changes;


NOW, THEREFORE, effective January 1, 2009, the Plan is amended and restated as
follows:

 
 

--------------------------------------------------------------------------------

 

Ameren logo [amerenlogo.gif]


 

 
AMEREN CORPORATION
 
 DEFERRED COMPENSATION PLAN FOR MEMBERS
 
 OF THE BOARD OF DIRECTORS
 
 2009 Document 
 


 

 
 

--------------------------------------------------------------------------------

 

 
 
AMEREN CORPORATION
 
DEFERRED COMPENSATION PLAN FOR MEMBERS
 
OF THE BOARD OF DIRECTORS
 
2009 DOCUMENT 

--------------------------------------------------------------------------------


1.  
PURPOSE



The purpose of the Ameren Corporation Deferred Compensation Plan for Members of
the Board of Directors (“Plan”) is to provide members of the Board of Directors
of Ameren Corporation (“Ameren”) with the opportunity to accumulate capital and
postpone the income taxes thereon by deferring the receipt of up to 100 percent
of their Director’s Retainer Fee, Meeting Stipends, and Ameren common stock
awarded pursuant to the Ameren Corporation 2006 Omnibus Incentive Compensation
Plan.  Participation in the Plan is voluntary.  The Plan is administered by
Ameren Services Company (“the Company”).


2.  
DEFINITIONS



Certain words and phrases are defined when first used in later paragraphs of the
Plan.  In addition, the following words and phrases when used herein, unless the
context clearly requires otherwise, shall have the following respective
meanings:


A.  
Common Stock Award:  Shares of Ameren common stock awarded to a Participant
pursuant to the provisions of the Ameren Corporation 2006 Omnibus Incentive
Compensation Plan in the Participant’s capacity as a member of the Board of
Directors of Ameren.



B.  
Deferral Account:  Book entries reflecting each Participant’s Deferred Amounts
and Earnings credited thereon pursuant to the provisions of Section 6.  A
separate Deferral Account shall be maintained for each Deferral Commitment
commenced hereunder.



C.  
Deferral Commitment:  The sum of Director Retainer Fee, Meeting Stipend and/or
Common Stock Award deferrals to which the Participant obligates himself pursuant
to the provisions of Section 4.



D.  
Deferred Amount:  The amount of Director’s Retainer Fees, Meeting Stipends and
Common Stock Awards which a Participant elects to defer pursuant to the
provisions of the Plan.



E.  
Director's Retainer Fee:  The monthly fee paid to a Participant in his capacity
as a member of the Board of Directors of Ameren or a committee thereof
(including for service as lead director or committee chairperson), exclusive of
any other amounts paid by Ameren.

 
 
Page 1

--------------------------------------------------------------------------------



 
F.  
Earnings:  In the case of Deferred Amounts attributable to a Common Stock Award,
the amount of the increase or diminution in value in such Deferred Amounts
determined pursuant to Section 7 based on the performance of Ameren common
stock.  In the case of all other Deferred Amounts, the amount of Interest which
shall be credited to a Participant’s Deferred Amounts as determined pursuant to
Section 7.



G.  
Effective Date:  August 1, 1986.



H.  
Meeting Stipend:  The amount paid to the Director for attending Board and Board
committee meetings, as well as any other amounts paid to the Director for his or
her service as a Director other than Common Stock Awards and Director’s Retainer
Fees.



I.  
Participant:  Any member of the Board of Directors of Ameren who elects or has
elected to defer a portion of his Director’s Retainer Fee, Meeting Stipend
and/or Common Stock Award pursuant to the provisions of the Plan, and for whom
the Company maintains one or more Deferral Accounts pursuant to the provisions
of the Plan.



Effective January 1, 1998, upon termination of the CIPS and CIPSCO Director’s
Deferred Compensation Plans and the Director’s Retirement Plans, a board member
whose balance was transferred from these terminated plans into this Ameren
Corporation Deferred Compensation Plan for Members of the Board of Directors
immediately became a participant in the Plan on such transfer date.


J.  
Plan:  The Ameren Corporation Deferred Compensation Plan for Members of the
Board of Directors, as revised and restated.



K.  
Plan Year:  The 12-month period commencing January 1 and ending on December 31,
except in the case of the 1986 Plan Year in which case the 5-month period
commencing August 1, 1986 and ending on December 31, 1986.



L.  
Retirement:  Ceasing to be a member of the Board of Directors of Ameren for any
reason after attainment of at least age 55.



 
3.  
ELIGIBILITY

 
Members of the Board of Directors of Ameren who are receiving a Director’s
Retainer Fee, Meeting Stipend and/or Common Stock Award from Ameren shall be
eligible to participate in the Plan.  Any individual who is eligible to
participate in the Plan may become a Participant by commencing a Deferral
Commitment.
 
 
Page 2

--------------------------------------------------------------------------------



 
4.  
COMMENCING A DEFERRAL COMMITMENT



A.           Maximum Deferrals:


A Participant may commence a Deferral Commitment by making an election to defer
up to 100% of his Director’s Retainer Fee, his Meeting Stipend and/or his Common
Stock Award in the manner set forth in Section 5.


B.           Irrevocability of Deferral Commitment:


During a Plan Year, a Deferral Commitment shall be irrevocable, and the deferral
percentage elected by the Participant thereunder shall not be increased or
decreased.


C.           Term of Deferral Commitment:


The term of a Deferral Commitment shall be the Plan Year.


D.           Crediting of Deferred Amounts:


The Participant’s Deferred Amounts shall be credited to his Deferral Account by
no later than the end of the month in which such amounts would, but for such
deferral, be payable to the Participant.


5.  
TERMS OF DEFERRAL ELECTION



A written or electronic deferral election for a Plan Year shall indicate the
percentage or amount of the Director’s Retainer Fee, Meeting Stipend, and/or
Common Stock Award which the Participant is electing to defer under the Plan and
the method of distribution of such amounts, as permitted under Section 8.  Such
election shall be made by the Participant with the Company by no later than the
last date specified by the Company for such filing, which shall not be later
than the December 31 preceding the first day of the Plan Year for which the
Director’s Retainer Fee, Meeting Stipend or Common Stock Award is earned.  Such
election shall be effective on the first day of the next Plan Year.  In the case
of a Participant who becomes eligible during a Plan Year, an election to defer
the Director’s Retainer Fee and Meeting Stipend (but not the Common Stock Award)
may be made within 30 days after the date he or she becomes eligible to
participate in the Plan (and any other “plan” (as defined in Treasury
Regulations promulgated under Code Section 409A) of deferred compensation) with
respect to services to be performed subsequent to the election, which shall be
irrevocable during such initial year of participation.  Such election shall be
effective no earlier than the first day of the month following the date he or
she becomes a member of the Board of Directors of Ameren.


6.  
PARTICIPANT DEFERRAL ACCOUNT



There shall be established a Deferral Account in the name of each Participant
who elects to defer his Director’s Retainer Fee, Meeting Stipend and/or Common
Stock Award by commencing a Deferral Commitment under the provisions of the
Plan. A separate Deferral Account will be maintained for each Deferral
Commitment commenced by each Participant
 
 
Page 3

--------------------------------------------------------------------------------


 
 
with respect to the Director’s Retainer Fee, Meeting Stipend and Common Stock
Award related to that Deferral Commitment.  The Deferral Account shall reflect
the value of the Participant’s Deferred Amounts plus Earnings credited thereon
with respect to the specific Deferral Commitment in the manner set forth in
Section 7.  All Deferral Amounts and Earnings related to deferrals of a
Participant’s Common Stock Award shall be converted into Stock Units in the
manner set forth in Section 7.  The records for each Deferral Account maintained
for the Participant shall be available for inspection by the Participant at
reasonable times, and the Company shall make available to the Participant a
statement indicating the aggregate amount credited to each of the Participant’s
Deferral Accounts and the value of each such Deferral Account.


7.  
EARNINGS ON DEFERRED AMOUNTS AND MANNER OF DISTRIBUTION



A.           Earnings:


1.  
With respect to the deferrals attributable to a Participant’s Director Retainer
Fee and/or Meeting Stipend, interest calculated at the rate or rates described
below shall accrue from the date deferrals are credited to the Participant’s
Deferral Account and shall be compounded annually and credited to the
Participant’s Deferral Account as of the last business day of each Plan Year (or
as of such other dates as determined by the Company) for which the Participant
has a Deferral Account balance.  While the Participant is a member of the Board
of Directors of Ameren, the Participant’s Deferral Account balance attributable
to a Participant’s Director Retainer Fee and/or Meeting Stipend shall accrue
Earnings at the “Plan Interest Rate.”  After Retirement from the Board of
Directors or following the death of the Participant, the Participant’s Deferral
Account balance attributable to a Participant’s Director Retainer Fee and/or
Meeting Stipend shall accrue Earnings at the “Base Interest Rate.”



For this purpose, Earnings rates are calculated annually as of the first day of
the Plan Year.  The “Plan Interest Rate” for any Plan Year shall be 150 percent
of the average Mergent’s Seasoned AAA Corporate Bond Yield Index (“Mergent’s
Index”, formerly called “Moody’s Index”) for the previous calendar year.


The “Base Interest Rate” for any Plan Year shall be equal to the average
Mergent’s Index for the previous calendar year.


2.  
All deferrals of Common Stock Awards shall be converted to Stock Units.  For
purposes of this Plan, the term “Stock Unit” shall mean a book entry in a
Participant’s Deferral Account representing each share of Ameren common stock
awarded to the Participant under the Ameren Corporation 2006 Omnibus Incentive
Compensation Plan and deferred pursuant to this Plan.  At no time shall Stock
Units be considered actual shares of Ameren common stock and Participants shall
have no rights as an Ameren shareholder with respect to any Stock Units until
shares of Ameren common stock are delivered in accordance with this Plan;
provided that Participants shall have the right to receive dividend equivalents
as provided below.

 

 
Page 4

--------------------------------------------------------------------------------


As of each dividend payment date, dividend equivalents on Stock Units shall be
converted to additional Stock Units on the dividend payment date in accordance
with Article 14 of the Ameren Corporation 2006 Omnibus Incentive Compensation
Plan.  The price used for converting dividend equivalents to additional Stock
Units shall be the same as the price used for determining the number of
additional shares purchased as of such dividend payment date under the Ameren
Corporation Dividend Reinvestment and Stock Purchase Plan.  In the event of any
corporate event or transaction described in Section 4.4 of the Ameren
Corporation 2006 Omnibus Incentive Compensation Plan, appropriate adjustments
shall be made to the number of Stock Units credited to a Participant in
accordance with such Section 4.4.


B.           Manner of Distribution:


All payments under Sections 8 through 12 relating to deferrals of a Director’s
Retainer Fee and/or Meeting Stipend shall be made in cash.  All payments under
Sections 8 through 12 relating to deferrals of a Director’s Common Stock Award
shall be made in the form of one share of Ameren common stock for each Stock
Unit or fraction thereof.  Each such share of Ameren common stock shall be
distributed subject to the terms of and pursuant to the Ameren Corporation 2006
Omnibus Incentive Compensation Plan and any related award agreement issued
thereunder.
 
8.  
DISTRIBUTION AT RETIREMENT



Upon Retirement, the balance of each of a Participant’s Deferral Accounts shall
be distributed to the Participant, each according to the pay-out method selected
by the Participant, beginning no later than the first day of the first month
following the month in which the Participant’s Retirement occurs.  In the event
the balances of one or more of the Participant’s Deferral Accounts are to be
distributed as a single lump sum, such distribution shall take place no later
than the first day of the first month following the month in which the
Participant’s Retirement occurs.


A.           Distribution Alternatives:


At the time that a Participant makes an election to defer under the Plan, the
Participant shall select a method for the distribution of the balance of that
Deferral Account at Retirement by choosing one of the following alternative
methods of distribution:




1.        
The balance of Participant’s Deferral Account to be distributed in a single lump
sum.
   
2.
The balance of the Participant’s Deferral Account to be distributed in
substantially equal installments over a period of 5 years commencing at
Retirement.
   
3.
The balance of the Participant’s Deferral Account to be distributed in
substantially equal installments over a period of 10 years commencing at
Retirement.
   
4.
The balance of the Participant’s Deferral Account to be distributed in
substantially equal installments over a period of 15 years commencing at
Retirement.

 
 
Page 5

--------------------------------------------------------------------------------


 
(Methods 2 through 4 shall be payable in annual installments or, in the case of
deferrals of a Director’s Retainer Fee and/or Meeting Stipend, monthly
installments if elected by the Participant.)
 
B.
Subsequent Election Changes:

 
 
In accordance with the procedures established by the Company, a Participant may
elect to change his method of distribution with respect to Deferral Commitments
related to years prior to 2009, with respect to amounts not otherwise payable in
2008, if such an election is made no later than December 31, 2008.



 
On and after January 1, 2009, a Participant may elect to change his method of
distribution with respect to one or more Deferral Accounts in accordance with
rules established by the Company.  If a Participant makes such election, then
(a) such election shall not take effect until at least 12 months after the date
on which such election is made, and submitted to the Company; (b) the first
payment with respect to which such election is made shall be deferred for a
period of not less than 5 years from the date such payment would otherwise have
been made; (c) any election related to a payment that was otherwise to be made
at a specified time may not be made less than 12 months prior to the date of the
first scheduled payment; and (d) with respect to a change in payment form, such
change may not impermissibly accelerate the time or schedule of any payment
under the Plan, except as provided in regulations promulgated by the Secretary
of Treasury.

 
9.
TERMINATION PRIOR TO BECOMING ELIGIBLE FOR RETIREMENT

 
A.  
General:



Except as described in Paragraph B below, in the event that a Participant ceases
to be a member of the Board of Directors after completing one or more Deferral
Commitments but prior to becoming eligible for Retirement, the balance of the
Participant’s corresponding Deferral Account(s) shall be distributed in a single
sum to the Participant no later than 30 days after the date the Participant
ceases to be a member of the Board of Directors.


B.  
Change of Control:



In the event that a Participant ceases to be a member of the Board of Directors
after completing one or more Deferral Commitments but prior to becoming eligible
for Retirement and after the occurrence of a Change of Control, the balance of
the Participant’s Deferral Account(s), including Earnings (with any interest
calculated at the Plan Interest Rate) shall be distributed in a single sum to
the Participant no later than 30 days after the date the Participant ceases to
be a member of the Board of Directors.  In the event that Ameren ceases to exist
or is no longer publicly traded on the New York Stock Exchange or the NASDAQ
Stock Market upon the occurrence of the Change of Control, any Stock Units shall
be converted to a cash value upon such Change of Control and thereafter shall be
credited with interest at the Plan Interest Rate until distributed.  The value
of each Stock Unit shall equal the value of one share of Ameren common stock
based on the closing price on the New York Stock Exchange or NASDAQ Stock Market
on the last trading date prior to the
 
Page 6

--------------------------------------------------------------------------------


 
to the Change of Control.  For the purposes of this paragraph, Change of Control
shall have the same meaning that it has in the Amended and Restated Ameren
Corporation Change of Control Severance Plan.
 
10.  
TOTAL DISABILITY OF PARTICIPANT



In the event that it is determined by a duly licensed physician selected by the
Company that, because of ill health, accident or other disability, a Participant
is no longer able, properly and satisfactorily, to perform his regular duties
and responsibilities as a member of the Board of Directors, the Company shall
commence distribution of the Participant’s Deferral Account(s) according to the
method(s) of distribution selected by the Participant pursuant to Section 8 no
later than the tenth day of the first month following the date of the
physician’s disability determination, but only if the Participant is disabled
within the meaning of Code Section 409A(a)(2)(C).


11.  
DEATH OF PARTICIPANT



A.           Prior to Retirement


 
In the event of the Participant’s death prior to his Retirement, the Company
shall commence distribution of the Participant’s Deferral Account(s) to the
Participant’s designated beneficiary(ies) according to the method(s) selected by
the Participant pursuant to Section 8 as soon as administratively feasible but
no later than 30 days after the month in which the Participant’s death occurs.



B.  
After Retirement



 
In the event of the Participant’s death after Retirement, the Company shall
continue to make distributions over the remainder of the period(s) that would
have been applicable to the Participant had he survived except that such
continuing distributions shall be made to the Participant’s designated
beneficiary(ies).



12.  
HARDSHIP DISTRIBUTIONS



In the event that a Participant (or in the case of the Participant’s death, his
beneficiary) suffers a Financial Hardship, the Company may, if it deems
advisable in its sole and absolute discretion, distribute on behalf of the
Participant or his beneficiary, any portion of the Participant’s Deferral
Account(s), but in no event more than the amount reasonably necessary to relieve
the Financial Hardship upon which the request is based, plus the federal and
state taxes due on the withdrawal, as determined by the Company.  Any such
hardship distribution shall be made at such times as the Company shall
determine, and the Participant’s Deferral Account(s) shall be reduced by the
amount so distributed and/or utilized.  Financial Hardship means a severe
financial hardship to a Participant resulting from an illness or accident of the
Participant, his or her spouse or a dependent (as defined in Code Section
152(a)) of the Participant, loss of the Participant’s property due to casualty,
or other similar extraordinary and unforeseeable circumstances arising as a
result of events beyond the control of the Participant.
 
 
Page 7

--------------------------------------------------------------------------------



 
13.  
DESIGNATION OF BENEFICIARY



The Participant shall designate in writing, on a form to be furnished by the
Company, one or more primary and/or secondary beneficiaries who shall receive
distributions otherwise payable to the Participant or as otherwise authorized by
the Plan, and such beneficiary designation shall be controlling with respect to
all Deferral Accounts such Participant may have pursuant to the provisions of
the Plan.  The Participant’s spouse, if any, must consent in writing to the
designation of a primary beneficiary(ies) other than such spouse as the sole
primary beneficiary.  Subject to the requirement of the preceding sentence, the
Participant shall have the right, at any time and for any reason, to submit a
revised designation of beneficiary.  Such revised designation of beneficiary
shall become effective provided it is delivered to the Company prior to the
death of such Participant, and it shall supersede all prior designations of
beneficiary submitted by the Participant.  A beneficiary may be a natural person
or an entity (such as a trust or a charitable organization).


If no designation of beneficiary has been received by the Company from the
Participant prior to his death, or if the beneficiary(ies) designated by the
Participant has not survived the Participant or cannot otherwise be located by
the Company within a reasonable period of time, distributions shall be made to
the person or persons in the first of the following classes of successive
preference:


1.
The Participant’s lawful spouse.
 
2.
The Participant’s surviving children, equally.
 
3.
The Participant’s surviving parents, equally.
 
4.
The Participant’s surviving brothers and sisters, equally.
 
5.
The Participant’s personal representative(s), executor(s) or administrator(s).



If the Participant’s beneficiary is in payment status and subsequently dies
prior to receiving his/her final payment under the Plan, all remaining payments
(except for any applicable survivor benefit payments as outlined in Section 13)
will be made to the Participant’s secondary beneficiary, as elected prior to the
Participant’s death.  If no secondary beneficiary designation was received by
the Company from the Participant prior to his death, or if the secondary
beneficiary(ies) designated by the Participant is no longer living or cannot
otherwise be located by the Company within a reasonable period of time, all
remaining distributions shall be determined in the order outlined in the
preceding paragraph.


14.  
PAYMENTS TO MINORS OR INCOMPETENTS



Whenever, in the Company’s opinion, a person entitled to receive any payment
under the Plan is a minor, is under a legal or other disability or is so
incapacitated as to be unable to manage his financial affairs, a distribution
may be made to such person or to his legal representative or to a relative or
friend of such person for his benefit, or for the benefit of such person in
whatever manner the Company considers advisable.  Any payment of a
 
Page 8

--------------------------------------------------------------------------------


 
benefit in accordance with the provisions of this Section shall be a complete
discharge of any liability for the making of such payment under the provisions
of the Plan.
 
15.  
ADMINISTRATION



Except as specified otherwise in the Plan, the Company shall have full power and
discretion to administer, construe and interpret the Plan.  Any authorized
action or decision under the provisions of the Plan undertaken by the Company
arising out of, or in connection with the administration, construction,
interpretation or effect of the Plan, or recommendations in accordance
therewith, or any rules and regulations adopted by the Company shall be
conclusive and binding on all Participants and their beneficiaries and all other
persons whosoever.


16.  
MISCELLANEOUS



A.  
Right of Setoff:  If, at such time as the Participant becomes entitled to
distributions hereunder, the Participant has any debt, obligation or other
liability representing an amount owing to Ameren or any of its subsidiaries, and
if such debt, obligation, or other liability is due and owing at the time that
distributions are payable hereunder, Ameren Services may offset the amount owing
it against the amount otherwise distributable hereunder; provided, however, that
effective January 1, 2008, the amount of the offset may not exceed $5,000 during
any calendar year and the offset must be made at the same time and in the same
amount as the debt, obligation or other liability would have been due and
collected from the Participant.



B.  
No Trust Created:  The arrangements hereunder are unfunded for tax purposes and
for the purposes of ERISA, Title I.  Nothing contained in the Plan, and no
action taken pursuant to its provisions shall create, or be construed to create,
a trust, escrow of any kind, or a fiduciary relationship between Ameren and the
Participant, his designated beneficiary(ies), other beneficiaries of the
Participant or any other person.



C.  
Unsecured General Creditor Status:  Distributions to the Participant or his
designated beneficiary(ies) or any other beneficiary(ies) hereunder shall be
made from assets which prior to distribution shall continue, for all purposes,
to be a part of the general corporate assets and no person (including
Participants) shall have any interest in such assets, including without
limitation the proceeds of life or other insurance policies, by virtue of the
provisions of the Plan.  To the extent that any person, including the
Participant, acquires a right to receive distributions under the provisions
hereof, such right shall be no greater than the right of any unsecured general
creditor of Ameren and the obligation to pay constitutes a mere promise of
Ameren to make payments in the future.



D.  
Recovery of Costs:  In the event that, in its discretion, Ameren purchases an
insurance policy or policies insuring the life of a Participant or any other
property to allow Ameren to recover the costs of providing deferred compensation
in whole or in part, hereunder, neither the Participant, his beneficiary(ies)
nor any other person or persons shall have any rights therein
whatsoever.  Ameren shall be the sole owner and beneficiary of any such
insurance policy and shall possess and may exercise all incidents of ownership
therein.

 
 
Page 9

--------------------------------------------------------------------------------



 
E.  
Protective Provisions:  A Participant shall cooperate with the Company by
providing all information requested, including a medical history.  In connection
therewith, the Company reserves the right to require that the Participant submit
to a physical examination if such examination is deemed to be necessary or
appropriate.  The costs of all such physical examinations will be paid by the
Company.  If the Participant refuses to cooperate with the Company, the Company
shall have no further obligation to the Participant under the provisions of the
Plan.  If the Participant makes any material misstatement of information or
non-disclosure of medical history, then no benefits shall be payable to the
Participant or beneficiary(ies) over and above his actual deferrals.



F.  
No Contract of Services:  Nothing contained herein shall be construed to confer
upon the Participant the right to continue to serve on the Board of Directors of
Ameren in his present capacity, or in any capacity for any term of years.  It is
expressly understood that the Plan relates to the payment of deferred
compensation for the Participant’s director services normally distributable
after termination of such services, and the Plan is not in any way intended to
be a contract for the Participant’s services.



G.  
Spendthrift Provisions:  Neither the Participant, his beneficiary(ies), nor any
other person or persons shall have any power or right to sell, alienate, attach,
garnish, transfer, assign, anticipate, pledge or otherwise encumber any part or
all of a Deferral Account maintained or distributable hereunder.  No amounts
hereunder shall be subject to seizure by any creditor of the Participant or a
beneficiary, beneficiary(ies) or any other person or persons by a proceeding at
law or in equity, nor shall such amounts be transferable by operation of law in
the event of divorce, legal separation, bankruptcy, insolvency or death of the
Participant, his beneficiary(ies), or any other person or persons.  Any such
attempted assignment or transfer shall be null and void.



H.  
Suspension, Termination and Amendment:  The Board of Directors of Ameren
Corporation shall have the power to suspend contributions to the Plan or
terminate the Plan in whole or in part at any time, and from time-to-time to
extend, modify, amend or revise the Plan in such respects as the Board of
Directors by resolution may deem advisable, provided that (1) no such extension,
modification, amendment or revision shall deprive a Participant, or any
beneficiary(ies) thereof, of any part or all of the Participant’s Deferral
Account and (2) no attempt to suspend contributions to the Plan or terminate the
Plan shall be effective unless such suspension or termination complies with the
restrictions and requirements applicable under Code Section 409A and the
regulations promulgated thereunder in effect at the time of such suspension or
termination.  Subject to the foregoing, this Plan document supersedes all
previous similar Plan documents.



I.  
Conflicts:  Any conflict in the language or terms or interpretation of the
language or terms of the Plan between this Plan document and any other document
(other than the Ameren Corporation 2006 Omnibus Incentive Compensation Plan or
any award agreement issued thereunder) which purports to describe the rights,
benefits, duties or obligations of any Participant, Ameren or any other person
or entity shall be

 
 
Page 10

--------------------------------------------------------------------------------


 
resolved in favor of this Plan document.  Any conflict in the language or terms
or interpretation of the language or terms of the Plan between this Plan
document and the Ameren Corporation 2006 Omnibus Incentive Compensation Plan or
any award agreement issued thereunder which purports to describe the rights,
benefits, duties or obligations of any Participant, Ameren or any other person
or entity shall be resolved in favor of the Ameren Corporation 2006 Omnibus
Incentive Compensation Plan document or any award agreement issued thereunder.
 
J.  
Validity:  In the event any provision of the Plan is held invalid, void, or
unenforceable, the same shall not affect, in any respect whatsoever, the
validity of any other provision of the Plan.



K.  
Captions:  The captions of the articles and sections of the Plan are for
convenience only and shall not control nor affect the meaning or construction of
any of its provision.



L.  
Gender and Plurals:  Wherever used in the Plan, words in the masculine gender
shall include masculine or feminine gender, and unless the context otherwise
requires, words in the singular shall include the plural, and words in the
plural shall include the singular.



M.  
Notice:  Any election, beneficiary designation, notice, consent or demand
required or permitted to be given under the provisions of the Plan shall be in
writing and shall be signed by the Participant.  If such election, beneficiary
designation, notice, consent or demand is mailed by a Participant, it shall be
sent by United States Certified Mail, postage prepaid, and addressed to the
Chief Human Resources Officer, Ameren Corporation, P. O. Box 66149, St. Louis,
Missouri  63166-6149.  The date of such mailing shall be deemed to be the date
of such notice, consent or demand.



N.  
Governing Law:  The Plan, and the rights of the parties hereunder, shall be
governed by and construed in accordance with the laws of the State of Missouri.



O.            
Disputes:  Time shall be of the essence in determining whether any payments are
due to the Participant or his beneficiary(ies) under the Plan.  Therefore, a
Participant or his beneficiary(ies) may submit any claim for payment under the
Plan or dispute regarding the interpretation of the Plan to arbitration.  This
right to select arbitration shall be solely that of the Participant or his
beneficiary(ies), and the Participant or his beneficiary(ies) may decide whether
or not to arbitrate in his sole discretion.  The “right to select arbitration”
is not mandatory on the Participant or his beneficiary(ies), and the Participant
or beneficiary(ies) may choose in lieu thereof to bring an action in an
appropriate civil court.  Once an arbitration has commenced, however, it may not
be discontinued without the mutual consent of the Participant or
beneficiary(ies) and the Company.  During the lifetime of the Participant, only
the Participant can use the arbitration procedure set forth herein.



Any claim for arbitration may be submitted as follows:  if the Participant or
his beneficiary(ies) disagrees with the Company regarding the interpretation of
the Plan and the claim is finally denied by the Company in whole or in part,
such claim may
 
 
Page 11

--------------------------------------------------------------------------------


 
 
be filed in writing with an arbitrator of the Participant’s or his
beneficiary(ies)’s choice who is selected by the method described in the
following paragraph.


The Participant or his beneficiary(ies) shall submit to the Company a list of
five potential arbitrators.  Each of the five arbitrators so listed must be
either (1) a member of the American Arbitration Association who is also a
resident of the State of Missouri or (2) a retired Missouri Circuit Court of
Court of Appeals Court judge.  Within one week after receipt of said list, the
Company shall select one of the five arbitrators as the arbitrator for the
dispute in question and notify said arbitrator of his selection.  If the Company
fails to select an arbitrator in a timely manner, the Participant or
his  beneficiary(ies) shall then designate one of the five arbitrators as the
arbitrator for the dispute in question.


The arbitration hearing shall be held within seven days (or as soon thereafter
as possible) after the selection of the arbitrator.  No continuance of said
hearing shall be allowed without the mutual consent of the Participant or his
beneficiary(ies) and the Company.  Absence from or nonparticipation at the
hearing by either the Participant, or his beneficiary(ies), or the Company shall
not prevent the issuance of an award by the arbitrator.  Hearing procedures,
which will expedite the hearing, may be ordered at the arbitrator’s discretion,
and the arbitrator may close the hearing in his sole discretion when he decides
he has heard sufficient evidence to justify the issuance of an award.


The arbitration award may be enforced in any appropriate court as soon as
possible after its issuance.  For the purposes of apportioning expenses and
fees, the Company will be considered to the prevailing party in a dispute if the
arbitrator determines (1) that Ameren has not breached its obligations or duties
under the provisions of the Plan and (2) the claim of the Participant or his
beneficiary(ies) was not made in good faith.  Otherwise, the Participant or his
beneficiary(ies) will be considered to be the prevailing party.  In the event
that Ameren is the prevailing party, the fee of the arbitrator and all necessary
expenses of the hearing (excluding any attorneys’ fees incurred by the Company)
including the fees of stenographic reporting, if employed, shall be paid by the
Participant or beneficiary(ies).  In the event that the Participant or his
beneficiary(ies) is the prevailing party, the fee of the arbitrator and all
necessary expenses of the hearing (including all attorneys’ fees incurred by the
Participant or his beneficiary(ies) in pursuing his claim), including the fees
of stenographic reporting, if employed, shall be paid by the Company.
 


 
Page 12

--------------------------------------------------------------------------------


 
 
P.             
Ameren Corporation 2006 Omnibus Incentive Compensation Plan:  References herein
to the Ameren Corporation 2006 Omnibus Incentive Compensation Plan and the
Amended and Restated Ameren Corporation Change of Control Severance Plan shall
include the same as each such plan may be supplemented, amended or restated from
time to time or any respective successor plan thereto.



IN WITNESS WHEREOF, the foregoing restatement was adopted on the 13th day of
June, 2008.


AMEREN CORPORATION






By:     /s/ Donna K. Martin                                                  
                                                                


Title:  Senior Vice President and Chief Human Resources
         Officer
 
 
 


Page 13